DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-36 in the reply filed on 4/27/2022 is acknowledged.  The traversal is on the ground(s) that (1) a search of the present claims would not be unduly burdensome upon
the Examiner, (2) compact prosecution of patent applications will be promoted if a search is conducted simultaneously for the independent claims, (3) he necessity of filing multiple patent applications in this case does not serve to promote the public interest, (4) extra expense that is involved in filing fees and examination costs, (5) the burden upon the public due to the necessity of searching through a multiplicity of patent files in order to find the complete range of subject matter claimed in differing patents that otherwise could be found in a single issued patent, and (6) the expense of prosecuting multiple patent applications where the species are closely interrelated.
This is not found persuasive because, in addition to the reasons given in the restriction requirement, because no factual basis was given to support the allegation that there is no serious burden; and a search of the claims to the products can be made without the necessity of searching thousands of patents and non-patent literature references in different databases directed to the non-elected pulp composition and to methods of making the composition.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  
Claim 6 has no period.
Claim 9, line 5 should have a comma at the end thereof.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites percentages of components of a composition, but fails to recite whether the percentages are weight percentages or other percentages.
Claims 10-14 depend from and inherit the indefiniteness of a rejected claim.

International Search Report
Dellinger et al (US 2009/0104314 A1), Asayama et al (US 2004/0191437 A1), FiberLean Technologies Limited (US 2017/0361794 A1), Solinis Technologies  LP (US 2018/0053438  A1) and Eastman Chemical Company (US 2020/0063373 A1) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/US2020/026602 to which the instant application is related although priority is not claimed.
Asayama et al is used in the rejections made herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9, 11-12, 15-18 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al (US 2004/0005341) as evidenced by Buzz Catering, “What is Bagasse Material?” and Varnell (US 2010/0018660).
Claim 1: Dixit et al discloses a shaped article comprising oil and grease resistant material, the article comprising a substrate and a formulation applied to the substrate to form the oil and grease resistant material. (Abs, [0028], [0063], Claim 41).  In some embodiments, the article comprises a paper substrate comprising a web of papermaking cellulose fibers obtained from wood, cotton, hemp, bagasse, straw, flax, etc. (reads on natural fibers) [0036]. 
The article includes additives of:
i) a wet end sizing such as alkyl ketene dimer (AKD) incorporated into the paper substrate [0038] and
ii) the formulation applied to the substrate as a coating for imparting grease and oil resistance and ideal for use as a coating for products that come into direct contact with food (food safe coating) [Abs, [0002], [0024], [0029]), wherein the coating formulation contains a fatty acid melamine and paraffin wax (petroleum wax) emulsion and a polyvinyl alcohol [0039].  
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select natural fibers and additives an AKD sizing component, a food safe coating formulation containing a petroleum wax emulsion and to form an article therefrom as claimed with a reasonable expectation of success in obtaining a suitable shaped article as disclosed by Dixit et al.
Claim 2: The article is a shaped article ([0028], [0063], Claim 41).
Claim 3: The coating contains no fluorochemicals ([0002], [0024]), and fluorochemicals are not required in the article.
Claim 4: The coating is ideal for use as a coating for products that come into direct contact with food (food safe coating), such as paper packaging, food wrappers, food containers, food receptacles, etc. (Abs, [0002], [0024]), thus is food-safe. 
Claim 5: Bagasse (a disclosed natural fiber source) comprises sugarcane fibers and is used in the food service packaging industry as an alternative to paper or plastic packaging (for evidence, see Buzz Catering, p 1, bottom).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select sugarcane fibers (bagasse) for the natural fibers.
Claim 8: The coating formulation comprises a fatty acid melamine and paraffin wax (petroleum wax) emulsion and a polyvinyl alcohol [0039].  In a preferred embodiment, the polyvinyl alcohol comprises an intermediately hydrolyzed polyvinyl alcohol [0039].  In a preferred embodiment, the polyvinyl alcohol comprises an intermediately (partially) hydrolyzed polyvinyl alcohol [0042].  Polyvinyl alcohol is formed by hydrolyzing polyvinyl acetate [0043],  Therefore, the intermediately (partially) hydrolyzed polyvinyl alcohol comprises a polyvinyl acetate-polyvinyl alcohol polymer.
Claims 9 and 15-16:  Dixit et al discloses that the article comprises a wet end sizing such as alkyl ketene dimer (AKD) is incorporated into a paper composition in an amount of about 0.1% to 3.0%, by weight of the paper composition [0049], the remaining percentage attributed to the web (natural fibers).  The disclosed range overlays the claimed range.  The coated paper comprises from about 0.5% to about 10% of the formulation to form an oil and grease resistant material without the use of fluorocarbons ([0002], [0050], [0054]).  However, the amount of the formulation applied to the substrate such as a fibrous web or sheet is adjusted to accommodate the particular product being treated to provide the desired level of oil and grease resistance [0050].  The relative percentages of polyvinyl alcohol (intermediately hydrolyzed polyvinyl alcohol) and the fatty acid melamine wax components are also adjusted to accommodate the particular product being treated [0048].  The composition of the article is thus disclosed to comprise result-effective variables. Therefore, one of ordinary skill in the art would have optimized the amounts of the components in the article to obtain desired properties of the particular article produced.
As discussed above, the article exhibits grease and oil resistant properties and is food-safe.
Claims 11 and 18: Shaped articles disclosed by Dixit et al  include a food container, a food receptacle, a food wrapper [0063], a paper plate [0064], a cup [0071].
Claim 12: The shaped article of Dixit et al comprises a composition substantially the same as the claimed article and will obviously be compostable because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
In addition, Dixit et al teaches that the inventive products are recyclable [0029], thus one of ordinary skill in the art would have also found them to be compostable if so  desired.
Claim 17: The coating contains no fluorochemicals ([0002], [0024]), and fluorochemicals are not required in the article.
Claims 21 and 30: The components of the composition added to the substrate of Dixit et al have been discussed above with respect to Claim 1 and include AKD, a food-safe formulation and a petroleum wax based aqueous emulsion ([0040], [0075]).
Claims 22 and 31: Dixit et al  discloses other components added (additive composition)  to the paper including a filler (reads on pigment) [0051], other sizing agents [0053] and/or a dye [0069].
Claims 23-25 and 32-33: Dixit et al discloses that the article comprises a wet end sizing such as alkyl ketene dimer (AKD) is incorporated into a paper composition in an amount of about 0.1% to 3.0%, by weight of the paper composition [0049], the remaining percentage attributed to the web (natural fibers).  The disclosed range overlays the claimed range.  The coated paper comprises from about 0.5% to about 10% of the formulation to form an oil and grease resistant material without the use of fluorocarbons ([0002], [0050], [0054]).  However, the amount of the formulation applied to the substrate such as a fibrous web or sheet is adjusted to accommodate the particular product being treated to provide the desired level of oil and grease resistance [0050].  The relative percentages of polyvinyl alcohol (intermediately hydrolyzed polyvinyl alcohol) and the fatty acid melamine wax components are also adjusted to accommodate the particular product being treated [0048].  The composition and amounts of the additives to the article are thus disclosed to comprise result-effective variables. Therefore, one of ordinary skill in the art would have optimized the amounts of the components in the article to obtain desired properties of the particular article produced.
Claims 26 and 34: Dixit et al does not discloses that the additive composition is in the form of an emulsion.  However, AKD is conventionally used in the form of a dispersion or emulsion (see Varnell, [0018]). The petroleum wax component of Dixit et al  is in the form of an emulsion and comprises the majority of the formulation [0048].  One of ordinary skill in the art would have found it obvious to form the formulation as an emulsion absent convincing evidence of unexpected results commensurate in scope with the claims.
Claims 27-28 and 35-36: As discussed above, Dixit et al teaches that the composition and amounts of the additives to the article are thus disclosed to comprise result-effective variables. Therefore, one of ordinary skill in the art would have optimized the amounts of the components in the article to obtain desired properties of the particular article produced.
Also, it has been held in the courts that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Claim 29: Dixit et al discloses that the additive composition imparts oil and grease resistance to an underlying substrate without using any fluorochemicals [0024].  AKD is widely known as a sizing agent in the art that provides water resistance to a substrate.

Claims 6-7, 10, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al in view of Asayama et al 9US 2004/0191437).
The disclosure of Dixit et al is used as above.  Dixit et al does not disclose the thickness of the article or that the article is be molded from a pulp composition.
Asayama et al discloses a base paper suitable for press molding and a molded article (Abs, [0036]-[0038]).  In some embodiments, the base paper comprises natural pulp fibers [0046], such as sugarcane bagasse [0054], which can be either bleached or unbleached [0047]; a sizing agent such as alkyl ketene dimer (AKD) ([0068]-[0069]).
In other embodiments, the base paper further comprises a yield improver (reads on a retention aid) [0068] and/or an inorganic filler, such as  talc, kaolin, calcined kaolin, clay, diatomite, heavy calcium carbonate, magnesium carbonate, aluminum hydroxide, titanium dioxide, magnesium sulfate, silica, aluminosilicates and kaolin (reads on a pigment) [0071] and/or a dye [0072].
The additives can be added by applying to the base paper surface (coating) [0070] or in the slurry used to make the paper [0074].
The molding base paper has a basis weight preferably of 100 to 500 g/m2 [0077] and a density preferably of 0.4 to 0/7 g/cm3 [0078] thus providing a calculated caliper, or thickness of 0.04 to 0.2 mm, which significantly overlays the claimed ranges.  At higher basis weight than 500 g/m2, the moldability is reduced unfavorably and at lower basis weight than 100 g/m2, the molded product cannot have sufficient strength [0077].
Regarding the bleached or unbleached fibers in Claims 6-7, the article of Asayama et al is similar to that of Dixit et al.  Therefore, it would have been obvious to one of ordinary skill in the art to use bleached or unbleached sugarcane fibers in the article of Dixit et al, with a reasonable expectation of obtaining a suitable shaped article.
Regarding the thickness of the article in Claims 13-14 and 19-20, the article of Asayama et al is similar to that of Dixit et al.  Therefore, it would have been obvious to one of ordinary skill in the art to obtain a claimed thickness in the article of Dixit et al in view of Asayama et al to obtain suitable strength and moldability.
Regarding Claim 10, Asayama et al discloses two methods of forming molded products mainly composed of pulp, 
(1)three-dimensional moldings made of pulp only or a material mainly comprising pulp, pulp molded vessels [0006];
(2) moldings mainly composed of pulp other than pulp moldings, a process wherein a base sheet mainly composed of pulp such as a paperboard is press-molded under heating [0009].
The base paper of Asayama et al and that of Dixit et al are formed mainly from pulp, or a pulp composition, and the article is molded therefrom.  It would have been obvious to one of ordinary skill in the art to form the shaped article of Dixit et al by molding from a pulp composition in view of Asayama et al with a reasonable expectation of obtaining a suitable shaped article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748